Order entered February 12, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00927-CV

                          JASON MICHAEL SPENCER, Appellant

                                               V.

DEXTRAL CAPITAL, LP, A DELAWARE LIMITED PARTNERSHIP AND DEXTRAL
 CAPITAL MANAGEMENT FUND, LP, A DELAWARE LIMITED PARTNERSHIP,
                             Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-15530

                                           ORDER
       On February 5, 2014, we ordered Vielica Dobbins, Official Court Reporter of the 134th

Judicial District Court, to file the reporter’s record by February 12, 2014 and not sit as a court

reporter until the record was filed. On February 6, 2014, Ms. Dobbins requested an additional

seven days to file the record, asserting “medical challenges” have caused the delay and she has

now “hired help to catch up on my records.”         Given the circumstances, we GRANT the

extension, VACATE our order that she not sit until the record is filed, and ORDER the record

be filed no later than February 19, 2014. In light of her assertion that she has hired help, we

caution Ms. Dobbins that no further extensions will be granted absent exigent circumstances.
We further caution her that, should the record not be timely filed, we may order again that she

not sit until the record is filed.

        We DIRECT the Clerk to send a copy of this order, by electronic transmission, to (1)

Ms. Dobbins, (2) the Honorable Dale Tillery, Presiding Judge of the 134th Judicial District Court,

and (3) the parties.

        .


                                                    /s/     ELIZABETH LANG-MIERS
                                                            JUSTICE